tcmemo_1996_51 united_states tax_court eddie m and cynthia l chandler petitioners v commissioner of internal revenue respondent docket no filed date samuel robert mccord for petitioners linda j wise for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules of respondent determined deficiencies in petitioners' federal income taxes for the taxable years and as well as an addition_to_tax and a penalty as follows year addition_to_tax and penalty deficiency sec_6651 sec_6662 dollar_figure --- dollar_figure big_number dollar_figure dollar_figure after a concession by petitioners the issues for decision are as follows whether petitioners or respondent bears the burden_of_proof with respect to respondent's deficiency determinations whether petitioners understated their income on their and income_tax returns by dollar_figure and dollar_figure respectively whether petitioners are liable for an addition_to_tax for failure to timely file under sec_6651 for and whether petitioners are liable for an accuracy-related_penalty for negligence under sec_6662 for and finally whether petitioners are liable for self-employment taxes for and and if so the correlative amount of the practice and procedure neither at trial nor on brief did petitioners contest respondent's determination that they received unreported interest_income in the amount of dollar_figure from family savings federal credit_union in accordingly petitioners are deemed to have conceded this adjustment to their income 103_tc_111 smith v commissioner tcmemo_1994_188 affd without published opinion 61_f3d_31 11th cir - nextrecord - deduction under sec_164 to which they are entitled for and whether petitioners are entitled to an earned_income_credit for are derivative issues the resolution of which depends on our disposition of the second issue enumerated above findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in piedmont alabama at the time that their petition was filed with the court for and the taxable years in issue petitioners were married and filed joint income_tax returns they have three children two sons and a daughter who were born in and in and for a short_period in petitioner eddie m chandler petitioner was employed as a rubber worker by goodyear tire and rubber company goodyear petitioner terminated employment with goodyear in petitioner was also self-employed in he reported income from three separate activities bulldozer work and digging sales of wood products and sales of melons petitioner also derived income in from the sale of marijuana petitioner had played with marijuana for many years before petitioners did not report any income from the sale of marijuana on either of their income_tax returns for the years in issue - nextrecord - petitioner cynthia l chandler mrs chandler is a college graduate and a registered nurse by profession in and for part of she worked part time as a bookkeeper for mike's video in anniston alabama and received nonemployee compensation in return for her services mrs chandler terminated her business relationship with mike's video in petitioners reported income on their and income_tax returns as follows wages petitioner dollar_figure dollar_figure interest schedule c petitioner bulldozer work digging net profit big_number sale of wood products net profit big_number sale of melons net profit big_number unemployment_compensation --- bookkeeping income mrs chandler big_number big_number big_number during petitioners maintained at least three accounts with family savings federal credit_union during they maintained at least four such accounts these accounts included share draft accounts only mrs chandler wrote checks on the share draft accounts mrs chandler did not retain petitioners' bank statements and the carbon copies of their checks rather she discarded them after the checks had cleared their accounts - nextrecord - in addition to writing checks petitioners frequently used cash in making purchases in particular petitioner conducted much of his business in cash expenses paid_by petitioners during by cash and check did not exceed dollar_figure expenses paid_by petitioners during by cash and check did not exceed dollar_figure in date a grand jury sitting in the united_states district_court for the northern district of alabama the grand jury returned a one-count indictment against petitioner petitioner's brother ronnie chandler and a number of other individuals the other individuals the indictment charged conspiracy to possess with intent to distribute a controlled substance namely marijuana on date the grand jury returned a 10-count indictment the indictment that superseded the previously mentioned 1-count indictment petitioner was charged in the first and tenth counts of the indictment with various narcotics- related offenses thus in the first count of the indictment the grand jury charged petitioner ronnie chandler and the other individuals with conspiring to possess marijuana a controlled substance with intent to distribute the first paragraph of the first count of the indictment read as follows the grand jury charges that from on or about date to on or about date within the northern district of alabama and elsewhere the defendants did conspire with each other and others both known and unknown to the grand jury to unlawfully - nextrecord - knowingly and intentionally possess with intent to distribute and to distribute big_number kilograms or more of a mixture or substance containing a detectable amount of marijuana and one thousand or more marijuana plants a schedule i controlled substance in violation of title united_states_code sec_841 and sec_846 in the tenth count of the indictment the grand jury charged petitioner with possessing marijuana with intent to distribute the tenth count read as follows the grand jury charges that from in or about date to in or about date within the northern district of alabama the defendant eddie chandler petitioner did unlawfully knowingly and intentionally possess with the intent to distribute and distributed marijuana a schedule i controlled substance in violation of title united_states_code sec_841 initially petitioner pleaded not guilty to the charges set forth in the indictment however on date days after his jury trial began petitioner changed his plea and pleaded guilty to the tenth count of the indictment pursuant to an agreement reached with the u s attorney on date the district_court dismissed the first count of the indictment against petitioner on the oral motion of the u s attorney and imposed its sentence on petitioner relative to his guilty plea to the tenth count of the indictment petitioner received months in prison and years of supervised release subject_to the special condition that he participate in a substance abuse program including drug testing as directed by the u s parole office the court declined to impose a fine on petitioner because of his inability to pay - nextrecord - petitioners executed their income_tax return for on date the return was received by respondent's service_center in memphis tennessee on date in the notice_of_deficiency respondent determined that petitioners failed to report accurately their income on their income_tax returns for and accordingly respondent used an indirect method in order to reconstruct petitioners' income for those years specifically respondent used the source_and_application_of_funds_method and determined that petitioners understated their income or overstated their expenses on their and income_tax returns by dollar_figure and dollar_figure respectively respondent determined these amounts as follows funds available taxable_year wages - per return dollar_figure interest_income - per return unemployment_compensation - per return miscellaneous income - per return big_number interest_income - credit_union loan big_number state tax_refund federal tax_refund credit_union acct balance on credit_union share acct balance on big_number credit_union acct balance on big_number sale of truck - oral testimony sale of 4-wheeler big_number sale of land to brother big_number total funds available big_number expenditures federal tax - per w-2 dollar_figure - nextrecord - social_security_tax - per w-2 big_number state tax - per w-2 local_tax - per w-2 ira big_number payment to gmc - truck purchase big_number cd purchase big_number credit_union acct balance on big_number credit_union share acct bal on big_number credit_union acct balance on big_number expenses paid_by check big_number expenses paid_by cash big_number less ira big_number less deposits big_number less truck big_number less cd big_number total expenditures big_number understatement of income total expenditures dollar_figure less total funds available -big_number understatement of income big_number funds available taxable_year wages - per return dollar_figure interest_income - per return other income - per return federal tax_refund gross_receipts per schedule c's big_number cd big_number cd big_number credit_union acct balance on big_number credit_union share acct bal on big_number credit_union share acct balance on big_number credit_union acct balance on big_number cash from sale of land to brother big_number total funds available big_number expenditures ira dollar_figure estimated_tax payments - per return schedule c expenses - per return business asset purchased - per return - nextrecord - cd purchased big_number cd purchased big_number expenses paid_by cash big_number credit_union acct balance on big_number credit_union share acct bal on credit_union share acct bal on credit_union acct balance on expenses paid_by check big_number less expenses paid_by cash big_number cash on drug busts big_number total expenditures big_number understatement of income total expenditures dollar_figure less total funds available -big_number understatement of income big_number 1the record does not disclose why this account may have been omitted in the reconstruction of petitioners' income for opinion matters related to the burden_of_proof income from an illegal activity in general the commissioner's determinations are entitled to a presumption of correctness and the taxpayer bears the burden of rebutting such presumption by a preponderance_of_the_evidence rule a 290_us_111 the presumption of correctness is procedural in that it transfers to the taxpayer the burden of going forward with the evidence to establish that the commissioner's determinations are incorrect 73_tc_394 - nextrecord - normally the court does not look behind a notice_of_deficiency to examine the evidence used by the commissioner in making the deficiency determinations 62_tc_324 however whenever the notice_of_deficiency is found to be arbitrary excessive or without rational foundation the burden of going forward with the evidence is borne by the commissioner 293_us_507 this exception to the general_rule has been applied in cases involving unreported income from illegal activities e g 83_tc_269 petitioners seek to invoke the foregoing exception to the general_rule by arguing that respondent's deficiency determination for is not supported by the proper foundation of substantive evidence 596_f2d_358 9th cir however for the following reasons we do not think that such determination is a 'naked' assessment without any foundation see 428_us_433 first days after his criminal trial began petitioner pleaded guilty to the charge that from in or about date to in or about date within the northern district of alabama petitioner did unlawfully knowingly and intentionally possess with the intent to distribute and distributed marijuana a schedule i controlled substance in - nextrecord - violation of title united_states_code sec_841 petitioner's plea constitutes an admission of guilt second evidence gathered during the criminal investigation of ronnie chandler petitioner and the other individuals as well as evidence adduced during the subsequent criminal prosecution inculpates petitioner as involved in the drug business such evidence also undoubtedly influenced his decision to plead guilty to the tenth count of the indictment days after the criminal trial began third at the trial herein a third party testified that petitioner had sold her marijuana and had admitted to her that he had played with marijuana for many years before we think that the foregoing matters suffice to establish a rational basis upon which respondent could determine as she did that petitioner was involved in the drug business during and that he derived unreported income from such business during that year use of an indirect method to reconstruct income petitioners also argue that respondent's deficiency determinations for and should not enjoy their usual presumption of correctness because respondent was not justified in reconstructing petitioners' income for those years using an indirect method again we disagree when a taxpayer fails to maintain adequate books_and_records as required by sec_6001 the commissioner may reconstruct the - nextrecord - taxpayer's income in accordance with a method that clearly reflects income petzholdt v commissioner 92_tc_661 this possibility includes the use of indirect methods 348_us_121 although the commissioner's reconstruction need not be exact it must be reasonable in light of all surrounding facts and circumstances 40_tc_30 here it should be recalled that respondent reconstructed petitioners' income for and using an indirect method namely the source_and_application_of_funds_method this method of reconstructing income has long been accepted by this court e g 23_tc_656 it is not a system of accounting rather it is a technique that may be used to determine whether a taxpayer's books_and_records accurately reflect the taxpayer's true income id pincite 22_tc_1228 accordingly the commissioner need not prove the inadequacy of a taxpayer's books_and_records before using an indirect method of reconstructing the taxpayer's income id any other rule would we should not be understood to imply that we think that petitioners' books_and_records were adequate indeed the evidence in this case suggests the contrary for example mrs chandler did not retain petitioners' bank statements and the carbon copies of their checks but rather discarded them after the checks had cleared their accounts in addition petitioner conducted much of his business in cash moreover it would appear that no records were maintained regarding sales of marijuana - nextrecord - unjustly reward the taxpayer who cleverly conceals income in the guise of a perfect set of books_and_records in view of the foregoing we hold that petitioners bear the burden of going forward with the evidence as well as the ultimate burden of persuasion with respect to respondent's deficiency determinations for the years in issue understatement of income for and as noted above respondent reconstructed petitioners' income for and using the source_and_application_of_funds_method this method of reconstructing income is based on the assumption that the amount by which a taxpayer's application of funds during a taxable_year exceeds the taxpayer's known sources of funds for such year represents taxable_income a taxpayer has the right of course to identify particular areas or specific instances where the commissioner's analysis fails to reflect the taxpayer's actual income e g 43_tc_824 thus for example the commissioner's analysis should be adjusted whenever the taxpayer demonstrates the analysis does not reflect as a nontaxable source_of_income funds accumulated at the beginning of a year and expended during the year or the analysis includes as an application of funds amounts that do not reflect expenditures made by the taxpayer during the year petitioners do not dispute the mechanics of respondent's source and application of funds analysis other than in three - nextrecord - respects first they contend that respondent's analysis failed to credit them with cash on hand at the beginning of second they contend that respondent's analysis overstated their expenditures_for and third they contend that respondent's analysis erroneously charged them with dollar_figure derived from drug trafficking in as discussed below we reject petitioners' first and third contentions however we agree in part with their second contention based principally on the testimony of petitioner at trial petitioners contend that they had cash on hand at the beginning of in the approximate amount of dollar_figure to dollar_figure however we are unable to accept uncritically petitioner's testimony to this effect see 87_tc_74 the court is not required to accept a taxpayer's self-serving testimony as gospel apart from our evaluation of the witness we note that petitioner's testimony stated no more than that he maintained cash on hand on a pretty consistent basis thus there was no testimony that cash on hand held at the beginning of was actually expended during either or we also reject petitioner's testimony that he was never involved in either the production distribution or sale of marijuana and that he never possessed marijuana or even saw a marijuana plant see tokarski v commissioner supra we do not think that petitioner would have pleaded guilty to a drug-related felony charge if the foregoing statements were true we also - nextrecord - reiterate the matters set forth above in our discussion regarding the burden_of_proof however we do partially accept petitioners' contention that respondent overstated their expenditures_for and based principally on the testimony of mrs chandler who impressed us as a credible witness we have found as a fact that expenses paid_by petitioners by cash and check during and did not exceed dollar_figure and dollar_figure respectively see 39_f2d_540 2d cir addition_to_tax under sec_6651 we turn now to the addition_to_tax for failure to timely file in the case of a failure_to_file an income_tax return within the time prescribed by law sec_6651 provides for an addition_to_tax in the amount of percent of the tax required to be shown on the return for each month or part thereof during which such failure continues but not to exceed percent in the aggregate see sec_301_6651-1 proced admin regs the taxpayer is not liable for the addition_to_tax if the failure to timely file is due to reasonable_cause and not due to willful respondent determined that expenses paid_by petitioners by cash and check during and amounted to dollar_figure and dollar_figure respectively consequently as a result of our finding the understatement of petitioners' income for will be reduced from dollar_figure to dollar_figure and the understatement in petitioners' income for will be reduced from dollar_figure to dollar_figure - nextrecord - neglect the taxpayer bears the burden of showing that the commissioner's determination is erroneous and that the failure to timely file is due to reasonable_cause and not due to willful neglect rule a 78_tc_154 there is no question that petitioners failed to file their income_tax return within the period prescribed by law their return for that year was due on or before date sec_6072 however they failed to file a return until date accordingly petitioners are liable for the addition_to_tax under sec_6651 unless they can show that their failure to timely file was due to reasonable_cause and not due to willful neglect 78_tc_19 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless failed to file the return within the period prescribed by law 86_tc_785 sec_301_6651-1 proced admin regs the term willful neglect contemplates a conscious intentional failure_to_file or a reckless indifference to the obligation to file 469_us_241 whether petitioners do not contend that they requested an extension of time to file their income_tax return and there is no evidence in the record suggesting that they did do so see sec_6081 sec_1_6081-1 income_tax regs - nextrecord - reasonable_cause exists and whether willful neglect is absent are questions of fact to be decided based on all of the facts and circumstances in a particular case estate of direzza v commissioner supra pincite petitioners contend that they are not liable for the addition_to_tax because petitioner's attorney in the drug prosecution advised petitioner not to file his income_tax return until the criminal case was concluded however apart from the fact that this contention would not shield mrs chandler from liability for the addition_to_tax because she was neither a defendant nor otherwise implicated in the drug prosecution we are not persuaded for the following reasons that the defense of reliance on professional advice is available to petitioners under the particular facts of the present case see united_states v boyle supra first we are again reminded of the familiar principle that the court is not required to accept uncritically a taxpayer's self-serving testimony as gospel 87_tc_74 the application of this principle in the present case is especially significant because we cannot imagine we note that mrs chandler is a college graduate and a registered nurse by profession in and for part of she worked part-time as a bookkeeper she impressed us as an intelligent woman given her relatively straightforward tax situation we can see no compelling reason why she could not have prepared her own return or at least sought competent assistance if petitioner had been unwilling to timely file a joint_return see sec_6013 - nextrecord - that an attorney would advise his or her client not to file a return that is legally required to be filed and not to request an automatic_extension of time to file see sec_6012 and sec_6081 sec_1_6081-1 income_tax regs second we note that petitioners failed to call as a witness the attorney who allegedly gave petitioner the advice not to file his return until the criminal case was concluded thus we are reminded of another familiar principle namely that a party's failure to call a critical witness may give rise to a presumption that if called the witness' testimony would not have been favorable to the party 6_tc_1158 affd 162_f2d_513 10th cir third petitioner's criminal case was essentially concluded on date days after his jury trial began when petitioner pleaded guilty to the tenth count of the indictment pursuant to an agreement reached with the u s attorney we fail to appreciate why the return could not have been prepared and filed within the next months fourth petitioner failed to prove that the attorney on whom he allegedly relied was competent to give tax_advice and that petitioner's alleged reliance thereon was therefore reasonable in our view advice not to file a return that is legally required to be filed and not to request an automatic_extension of time to file is suspect particularly when as noted above petitioner - nextrecord - had already plea bargained and was merely awaiting the imposition of his sentence by the district_court finally we note that the return for filed by petitioners in date was in no way incriminatory of petitioner regarding the sale of marijuana indeed petitioners did not report any income from the sale of marijuana on that return we therefore fail to appreciate why there was any need to delay filing the return and a fortiori why an automatic_extension of time to file could not have been filed in our view petitioners' return for makes petitioner's contention all the more suspect in view of the foregoing we conclude that petitioners have failed to carry their burden_of_proof on this issue we hold therefore that they are liable for the addition_to_tax under sec_6651 accuracy-related_penalty under sec_6662 finally we turn now to the accuracy-related_penalty for negligence or intentional disregard of rules or regulations sec_6662 imposes a penalty on the underpayment_of_tax in an amount equal to percent of the portion of underpayment due to negligence or intentional disregard of rules or regulations sec_6662 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws specifically including the failure to maintain adequate books_and_records sec_6662 sec_1 - nextrecord - b income_tax regs disregard includes any careless reckless or intentional disregard of the rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs the taxpayer bears the burden of showing that the commissioner's determination of negligence or disregard of rules or regulations is erroneous rule a 58_tc_757 petitioners do not specifically contend that they are not liable for the accuracy-related_penalty apart from their contention that there is no underpayment_of_tax for either or however we have already held to the contrary therefore they have failed to carry their burden_of_proof on this issue in addition we think that petitioners' failure to maintain adequate books_and_records reflecting their true income indicates an intentional disregard for the rules or regulations moreover the record does not reveal any reasonable_cause for such disregard - nextrecord - in view of the foregoing we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 conclusion in order to reflect our disposition of the disputed issues as well as petitioners' concession decision will be entered under rule
